Case: 19-51056     Document: 00515739178          Page: 1    Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 9, 2021
                                   No. 19-51056                   Lyle W. Cayce
                                                                       Clerk

   City of Schertz,

                                                            Plaintiff—Appellant,

                                       versus

   United States Department of Agriculture, acting by and
   through Kevin Shea, Acting Secretary of Agriculture; Rural
   Utilities Service, acting by and through Daniel Torres, Acting
   State Director; Green Valley Special Utility District,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-1112


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Green Valley Special Utility District (“GVSUD”) obtained a federal
   loan in 2003 to provide water within its South Texas service territory. Under
   7 U.S.C. § 1926(b), that loan triggered monopoly protection for “[t]he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51056      Document: 00515739178           Page: 2     Date Filed: 02/09/2021




                                     No. 19-51056


   service provided or made available” by GVSUD. See Green Valley Special
   Util. Dist. v. City of Schertz (“Green Valley”), 969 F.3d 460, 475, 477 (2020)
   (en banc). Years of litigation ensued between GVSUD and various
   municipalities that sought to provide utility services themselves. In 2017, we
   held the 2003 water loan protected GVSUD’s exclusive provision of both
   water and wastewater services. Green Valley Special Util. Dist. v. City of Cibolo
   (“Cibolo”), 866 F.3d 339, 341–43 (5th Cir. 2017) (concluding “[t]he service”
   means “any service made available by a federally indebted utility”). Now,
   GVSUD seeks a new federal loan, this time to fund wastewater services. The
   City of Schertz sued to enjoin the closing of the loan, arguing the
   accompanying monopoly would prevent the City from providing wastewater
   services to its residents and stifle its plans for growth. The district court
   dismissed for lack of standing. It concluded that, under our Cibolo decision,
   the 2003 loan already insulates GVSUD from competition in providing
   wastewater services such that the new loan could not cause the City any
   cognizable Article III injury.
          On appeal, the City concedes it lacks standing to challenge the new
   loan if Cibolo’s interpretation of “[t]he service” in § 1926(b) remains
   binding. It does. In Green Valley, our en banc Court declined to overrule that
   part of Cibolo, though a dissenting minority would have done so. See Green
   Valley, 969 F.3d at 478 n.39; see also id. at 479 (Owen, C.J., concurring in part
   and dissenting in part). We are unpersuaded by the City’s arguments that
   recent Supreme Court cases interpreting the word “the” have somehow
   fatally undermined Cibolo’s interpretation of § 1926(b), such that we need
   not follow it. See, e.g., Nielsen v. Preap, 139 S. Ct. 954, 965 (2019) (explaining
   that “the” “indicat[es] that a following noun . . . is definite or has been
   previously specified by context” (citation omitted)). The rule of orderliness
   therefore compels this panel adhere to Cibolo. See Planned Parenthood v.




                                           2
Case: 19-51056     Document: 00515739178           Page: 3   Date Filed: 02/09/2021




                                    No. 19-51056


   Kauffman, 981 F.3d 347, 369 (5th Cir. 2020) (en banc) (quoting Jacobs v.
   Nat’l Drug Intel. Ctr., 548 F.3d 375, 378 (5th Cir. 2008)).
          AFFIRMED.




                                         3